Citation Nr: 1736972	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left parotid gland benign tumor with residual facial numbness and pain and numbness/pain to left ear with scarring, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served active duty in the U.S. Air Force from June 1970 to June 1996, including service in Southwest Asia during the Persian Gulf War.  

This case comes before the Board of Veterans' Appeal (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for left parotid gland benign tumor with residuals.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Here, in a February 2011 medical opinion, the examiner opined that the Veteran's pleomorphic adenomas are not incited by environmental factors and are not related to a previously established undiagnosed illness.  The examiner added that the etiology of the pleomorphic adenoma is unknown but is not the result of service in Southwest Asia.  Additionally, he noted that a more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.  Although the examiner provided an opinion as to whether the claimed disability was an undiagnosed illness, the examiner failed to provide rationale with the opinion and therefore, the opinion is inadequate for VA purposes.  Additionally, the examiner failed to provide an opinion as to whether the Veteran's current disability is attributable to his military service.  As such, a remand is warranted to obtain an adequate medical opinion to determine whether the Veteran's left parotid gland benign tumor with residuals is caused by his military service.  

Finally, the Board notes that the Veteran is represented by the American Legion.  It was noted that American Legion submitted an Informal Hearing Presentation (IHP) and it was uploaded in VBMS and or Virtual VA in January 2017.  However, upon review of the electronic claims file, there is no IHP associated with the record.  While on remand, the AOJ must ensure that a copy of the January 2017 IHP is of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatments records and associate with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After obtaining all outstanding records, return the file to the February 2011 VA examiner to issue an addendum opinion regarding the etiology of the Veteran's left parotid gland benign tumor with residuals.  If the examiner is no longer available, or otherwise determines that the Veteran should be reexamined, the Veteran should be scheduled for an appropriate VA examination. 

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND (and examination findings, including any necessary diagnostic studies, if examined) the examiner is requested to answer the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the left parotid gland benign tumor with residuals had its onset during the Veteran's active service, within one year of active service, or is otherwise causally related to his service in the Persian Gulf.

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

3.  Associate with the electronic claims file, the January 2017 IHP from the American Legion.  If such document does not exist, please provide the American Legion with an opportunity to submit an IHP or its equivalent on behalf of the Veteran.  

4.  Then readjudicate the claim on appeal in light of this and all other additional evidence.  If the claim remains denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them opportunity to respond before returning the appeal to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




